Order, so far as appealed from, modified by allowing plaintiff to examine defendant as to physical examinations made of plaintiff while on the premises of the defendant University of Rochester and as so modified affirmed, without costs of this appeal to any party. All concur. (The portion of the order appealed from grants only in part plaintiff’s motion for a discovery and inspection and an examination of defendant University of Rochester before trial.) Present — Taylor, P. J., Dowling, MeCurn, Larkin and Love, JJ. [187 Mise. 519.]